Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The amendment filed on 12/02/2021 has been entered. Claims 1-3, 5-6, 8-10, 13-15 are pending. Claims 4, 7, 11-12, 16-18 are cancelled. Applicant’s amendment to the claims have overcome 112 rejections previously set forth in the Non-Final Office Action notified on 08/02/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 13-15 is/are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Vail (US 20090143646).
In regards to claim 13, Vail discloses an intra-body communication and data processing system (FIGS. 1, 4; Internal Pelvic Viewer 200; para [0041], [0255]) for monitoring fertility in a patient in need thereof, the system comprising:  
a capsule (Internal Pelvic Viewer 200; FIGS. 1, 4; para [0255]) configured to be reversibly insertable into the patient's body;   
a device spaced apart from the capsule (wireless receiver means outside the body 216; para [0256]), wherein the capsule and the device are configured for communication including 
a receiver (Master system control 108; FIG. 2; para [0132]) for detecting the one or more signals to monitor the fertility (Master system control 108 possesses electronics including any required analogue to digital converter devices to properly process the temperature, pressure of the vaginal area; It can receive commands from PPV sensor 96 and PV external sensor 100; FIG. 2; Para [0130], [0132], [0138]), wherein the one or more signals  carry physiological information selected from the group consisting of vaginal temperature, vaginal pressure (Temperature, and pressure of the vaginal area is measured. Para [0130]), wherein the one or more signals are configured for comparison with a reference signal from the patient to monitor fertility in the patient (Measurement requires comparison with a reference signal. For example, a temperature is measured to indicate fertility. Para [0259], [0324]).
In regards to claim 14, Vail discloses the system of claim 13 further comprising: 
a. at least one computer processor (Master system control 108; master system control 108 provides all the electronics, computer, memory, and data communications necessary functions; FIG. 2; para [0132]-[0133]), wherein the computer processor provides fertility information to the patient based on the one or more signals (The device provides self-examination to a user. Image data is provided to a user; Para [0018], [0045]; The temperature is measured to indicate fertility. Para [0259], [0324]); and 
b. at least one memory device (Master system control 108 includes memory; para [0133]).

In regards to claim 15, Vail discloses the system of claim 13, wherein the capsule further comprises one or more of an image-capture device (First electronic imaging system 66; FIG. 2; para [0125]), and at least one parametric sensor configured to measure the one or more signals (PPV internal sensor and instrumentation package 96 provides measurements of one or more of the following quantities: temperature, pressure, and sound. Para [0130]), and wherein the image capture device is configured for one or more of high-resolution imaging, video capture (Video capture; para [0047], [0137]) and intravaginal illumination (first light source 70; Para [0126]).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1-3, 9-10 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vail (US 20090143646) in view of Yokoi (US 7993263).
In regards to claim 1, Vail discloses a computer-implemented system for assessing female fertility (FIGS. 1, 4; Internal Pelvic Viewer, 200; para [0041]), the system comprising: 
a. an intravaginal capsule (Internal Pelvic Viewer 200; FIGS. 1, 4; para [0255]) configured for retrieval (Internal Pelvic Viewer 200 is configured for retrieval. FIG. 2), wherein the intravaginal capsule comprises: 
a housing (Housing of main body of the PPV 60; FIGS. 2, 4; para [0124]);

one or more sensors mounted to the housing (PV external sensor 100; FIG. 2; para [0131]) and configured for continuous measurement of at least one biochemical parameter (Computer and processor provides continuous measurement; PV external sensor 100 provides measurements on the fluids within the vagina including the ph; the salinity; and the types and quantities of hormones present; FIG. 2; para [0131]); 
at least one computer processor (Master system control 108; FIG. 2; para [0132]) mounted to the housing, wherein the computer processor provides fertility information based on one or more of the at least one biochemical parameter and the one or more intravaginal parameters (Master system control 108 possesses electronics including any required analogue to digital converter devices to properly process the temperature, pressure, and other data received; it can receive commands from PPV sensor 96 and PV external sensor 100; FIG. 2; Para [0132]; The temperature is measured to indicate fertility. Para [0259], [0324]); and  
at least one memory device (Master system control 108 has memory; para [0132]); and
 	b. an electronic connection (wireless transmitter means 214; para [0255]) configured to transmit the at least one cervical image to at least one computing device (wireless receiver means 
Vail does not explicitly disclose wherein the computing device is a wearable device.
Yokoi discloses a capsule-type endoscope (3)  and teaches an electronic connection configured to transmit the at least one cervical image to at least one computing device, wherein the computing device is a wearable device (External unit 5 receives signals from the capsule-type endoscope 3 with the antenna 4, and the image demodulated by an internal signal processing circuit is displayed on a liquid-crystal monitor 5a provided in the external unit 5 and also compressed and stored in the internal nonvolatile memory or a small hard disk. Col. 6, lines 1-7; FIG. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vail to include a wearable computing device in accordance with the teaching of Yokoi so that the information from the fertility assessing system could be conveniently viewed by a user.
In regards to claim 2, Vail  discloses the system of claim 1, wherein the housing further comprises one or more of an image-capture device (first electronic imaging system 66; FIG. 2; para [0125]), and at least one parametric sensor (PPV internal sensor and instrumentation package 96; FIG. 2) configured to measure the one or more intravaginal parameters, and wherein the one or more intravaginal parameters are selected from the group consisting of vaginal temperature, vaginal pressure (PPV internal sensor and instrumentation package 96 provides measurements of one or more of the following quantities: temperature, pressure, and sound. Para [0130]; Fig. 2).
In regards to claim 3, Vail discloses the system of claim 2, wherein the one or more cervical images are obtained by the image-capture device (first electronic imaging system 66; FIG. 2; para [0125]), and wherein the image capture device is configured for one or more of high-resolution imaging, video capture (self-contained video camera; para [0045]), and intravaginal illumination (light source 70; FIG. 2).
In regards to claim 9, Vail  discloses the system of claim 1, wherein the  system is configured for initiating use of (The Personal Pelvic Viewer, TM, is a hand-held instrument for initiating use by a user; abstract) and controlling the retrievable capsule and the electronic connection (hand-operated button 150 allows for controlling electronic connection. Para [0145]).
Regarding claim 10, Vail discloses wherein the initiation and controlling are selected from the group of consisting of positioning the retrievable capsule intravaginally (The Personal Pelvic Viewer, TM, is a hand-held instrument which allows for positioning the device intravaginally by hand; abstract).

Claim 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vail (US 20090143646) in view of Yokoi (US 7993263) and further in view of Mitchnick (US 20060084848).

In regards to claim 5, Vail in view of Yokoi does not expressly teach wherein a 3-axis accelerometer is used to detect the vaginal motion, and wherein sexual arousal is indicated when the 3-axis accelerometer detects vaginal motion that is increased compared to a reference standard. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vail’s imaging and sensing capsule to include an accelerometer in accordance with the teaching of Mitchnick so that a low power accelerometer could be used in the system as taught by Mitchnick above. 


Claims 6, 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vail (US 20090143646) in view of Yokoi (US 7993263) and further in view of Meron (US 20020042562).
In regards to claim 6, Vail in view of Yokoi does not explicitly teach a detected reference standard deviation in one or more of the vaginal temperature, labor-contraction timing and intensity, vaginal pressure, and vaginal motion triggers an alert signal to the at least one individual. 
Meron is directed to in-vivo sensing and monitoring (abstract) and teaches a detected reference standard deviation in one or more of the vaginal temperature (in-vivo pH, temperature 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Vail’s system to provide an alert in accordance with the teaching of Meron so that a user can be sent a warning in advance.

In regards to claim 8, Vail in view of Yokoi does not explicitly teach wherein the alert signal is a Flibanserin monitoring signal. Meron teaches wherein the alert signal is a Flibanserin monitoring signal (in-vivo pH, temperature measurement can be a signal for Flibanserin; para [0046]; For example, a change is Ph is detected and alert is sent to an external operator; para [0044]).

Response to Argument

The declaration under 37 CFR 1.131 filed on 12/02/2021 is defective for the reasons stated below. 
A. Provisional patent application 61/142,799 that pre-dates Bennett (US 20110190595)  named Schentag, Jerome J., Bright, Frank V., D'Andrea, and David T as inventors. The instant application 16/511,296 names all of these inventors as the inventors. However, the rule 1.131 declaration by Schentag, Jerome J. declares Schentag, Jerome J. is the sole inventor of the instant application 16/511,296. 
Applicant hasn’t met the formal requirement of affidavits or declaration. Less than all named inventors have made the affidavit but the applicant hasn’t shown that less than all named 
If the inventorship of the present application is incorrect, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). It is noted that requests under 37 CFR 1.48 filed on or after September 16, 2012 will be handled by the Office of Patent Application Processing (OPAP).
B. All features recited in the claims of the instant application did not have the conception prior to the effective filing date of the invention because - 
the stated element, “timing and intensity” of claim 2, in page 4, lines 17-18 of the declaration, has not been described in Exhibit A.
the, stated element, “video capture” of claim 3, in page 5, lines 1-6, of the declaration, has not been described in Exhibit A.
the, stated element, “labor-contraction timing and intensity” of claim 13, in page 7, line 3, of the declaration, has not been described in Exhibit A.


C. The evidence submitted is insufficient to establish diligence from a date prior to the date of the reduction to practice of Bennett (US 20110190595 A1) to either a constructive reduction to practice or an actual reduction to practice of the filed application/invention. See MPEP 715. Portions cited below.
 37 C.F.R. 1.131  Affidavit or declaration of prior invention or to disqualify commonly owned patent or published application as prior art.
(b) The showing of facts for an oath or declaration under paragraph (a) of this section shall be such, in character and weight, as to establish reduction to practice prior to the effective date of the reference, or conception of the invention prior to the effective date of the reference coupled with due diligence from prior to said date to a subsequent reduction to practice or to the filing of the application. Original exhibits of drawings or records, or photocopies thereof, must accompany and form part of the affidavit or declaration or their absence must be satisfactorily explained.

Exhibit B provides detail drawing of circuit/sensors, and arrangement of elements in the housing while drawings in Exhibit A provide cross-sectional views only. Copies of drawings (Sketches, blueprints, photographs, notebook entries, a model, etc.) or other records between expiration of 61/142,799 (Exhibit A)  and filing of 61/363,358 (Exhibit B) may be needed and form part of the affidavit or declaration to establish reduction to practice prior to the effective date of the reference. The applicant must show that there was reasonably continuous diligence to account for the entire period during which diligence is required. For example, the applicant can provide letters, drafts, marked up copies etc. between the attorneys and inventors during that time regarding how the applicant/inventors were working in the reduction to practice.  

"A patent owner need not prove the inventor continuously exercised reasonable diligence throughout the critical period; it must show there was reasonably continuous diligence." Perfect Surgical Techniques, Inc. v. Olympus Am., Inc., 841 F.3d 1004, 1009, 120 USPQ2d 1605, 1609 (Fed. Cir. 2016) (emphasis in original) (citing Tyco Healthcare Grp. v. Ethicon EndoSurgery, Inc., 774 F.3d 968, 975, 112 USPQ2d 1979 (Fed. Cir. 2014) and Monsanto Co. v. Mycogen Plant Sci., Inc., 261 F.3d 1356, 1370, 59 USPQ2d 1930, 1939 (Fed. Cir. 2001)).
An applicant must account for the entire period during which diligence is required. Gould v. Schawlow, 363 F.2d 908, 919, 150 USPQ 634, 643 (CCPA 1966) (Merely stating that there were no weeks or months that the invention was not worked on is not enough.); In re Harry, 333 F.2d 920, 923, 142 USPQ 164, 166 (CCPA 1964) (statement that the subject matter "was diligently reduced to practice" is not a showing but a mere pleading). 
The period during which diligence is required must be accounted for by either affirmative acts or acceptable excuses. Rebstock v. Flouret, 191 USPQ 342, 345 (Bd. Pat. Inter. 1975); Rieser v. Williams, 225 F.2d 419, 423, 118 USPQ 96, 100 (CCPA 1958) 

D. Bennett (US 20110190595 A1) was effectively filed on September 28, 2009. Application 61/363,358 (Exhibit B) was filed on 7/12/2010. The statement of the inventor, on the paragraph bridging page 1 and page 2, of the declaration that the inventor “reduced the invention to practice at least nine months prior to the earliest filing date asserted on the face of U.S. Patent Application Publication No. 2011/0190595 (Bennet),” appears to be incorrect because the application 61/363,358 (Exhibit B), which provides the detailed drawings of circuit/sensors, and arrangement of elements was ready and available on filing date of 7/12/2010 only. No other dates of availability of Exhibit B has been provided by the inventor.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANKAR R GHIMIRE whose telephone number is (571)272-0515. The examiner can normally be reached 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/SHANKAR RAJ GHIMIRE/            Examiner, Art Unit 3795


/ANH TUAN T NGUYEN/            Supervisory Patent Examiner, Art Unit 3795
02/22/2022